DETAILED ACTION
This office action is in response to application filed on December 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2020 and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim language “a decomposed friction calculator, capable of using the sensor data and the initial input parameters to decompose the sensor data to generate one or more decomposed friction factors” should read “a decomposed friction calculator, capable of using the sensor data and the initial input parameters to decompose the sensor data to generate the one or more decomposed friction factors” to provide appropriate antecedence basis. 
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read “The system as recited in Claim 13, wherein the decomposed friction calculator is further capable of determining a weight distribution factor for selection of the one or more decomposed friction factors”.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language should read “The system as recited in Claim 13, wherein the decomposed friction calculator is further capable of identifying a portion of the one or more .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “decomposing the sensor data into one or more decomposed friction factors using the initial input parameters” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to obtain additional data (e.g., decomposing data into different categories, see specification at [0011], [0023], [0025], [0045]-[0048], [0053]-[0054]). Except for the type of data being evaluated (i.e., sensor data), the limitation in the context of the claim mainly refers to performing a mental selection and/or applying mathematical concepts to group the collected data.
the limitation “comparing the one or more decomposed friction factors to the estimated single friction factor using the initial input parameters, wherein the initial input parameters are modified to generate adjusted input parameters using results of the comparing, where the one or more decomposed friction factors and the estimated single friction factor apply to a same portion of a borehole undergoing the borehole operation” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts to manipulate data (e.g., comparing data to adjust original information, see specification at [0049]). Except for the source/type of data being evaluated (i.e., the one or more decomposed friction factors and the estimated single friction factor apply to a same portion of a borehole undergoing the borehole operation), the limitation in the context of the claim mainly refers to performing a mental comparison and/or applying mathematical concepts to compare values and manipulate data.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method to calibrate an estimated single friction factor for a borehole operation”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)); and
“receiving data, wherein the data includes initial input parameters and sensor data,” which adds extra-solution activities (e.g., mere data gathering, type of data to be manipulated) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use, which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)); and
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated), which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)). 
The claim is not patent eligible.

Similarly, independent claims 13 and 18 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 7-9 and 16-17), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source) (Claims 4-6, 10-12 and 15), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Examiner’s Note
Claims 2-3, 14 and 19-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claims 2-3, 14 and 19-20 are not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., adjusting a borehole operation plan of the borehole using the estimated single friction factor and the adjusted input parameters), therefore the claims are eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Subject Matter Not Rejected Over Prior Art
Claims 1, 4-13 and 15-18 are distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Tunc (US 20150247396 A1) discloses:
A method to calibrate an estimated single friction factor for a borehole operation (Fig. 16; [0009], [0116]: methods for detection of changepoints for data segmentation used for calibration of friction coefficients (see [0133]) and control of downhole milling process are presented), comprising: 
receiving data, wherein the data includes initial input parameters and sensor data (Fig. 16, item 1671; [0117]: milling data is received, the data including model information ([0062]) and sensor data (see [0041], [0043]-[0044], [0064])); 
decomposing the sensor data (Fig. 16, item 1671; [0117]: milling data is received and segmented (see also [0078])).

Weng (US 20110144960 A1) discloses:
“In yet another embodiment, a method for determining characteristics of a tubing deployed in a wellbore formed in a formation, comprises: positioning a sensor within the wellbore, wherein the sensor generates a feedback signal representing a downhole parameter measured by the sensor; generating a simulated model including a parameter representing a coefficient of friction between the tubing and the wellbore, the simulated model representing forces acting on the tubing, wherein the simulated model is derived from at least the feedback signal; comparing a value of the parameter representing a coefficient of friction between the tubing and the wellbore of the simulated model to a pre-defined value; and adjusting the pre-defined value to substantially match the value of the parameter representing the coefficient of friction between the tubing and the wellbore of the simulated model” ([0019]: sensor data is used to simulate a model, the model including a coefficient of friction which is compared to a pre-defined value).

Mueller (US 5660239 A) discloses:
“An iterative planning and monitoring method for drilling (and completing) difficult boreholes which avoids unnecessary risk or cost. The method provides multiple point value probability estimates of an indicator of drilling problems based upon a range of possible drilling variables, supplanting single point estimates. Expected drilling variables are perturbed within physically feasible bounds, and multiple estimates of the corresponding indicator values are made. The probability of each estimate is used to calculate the likelihood of an indicator of an unwanted condition. Mitigation measures are implemented if the probability of an unwanted condition exceeding a threshold value is unacceptable and the mitigated probability is reassessed. If the perturbed indicator change is not significant, the drilling variable is deleted from further analysis. Critical variables are thus quickly identified, allowing monitoring and selection of mitigation measures which are the most cost effective. Unnecessary mitigation procedures or unwanted drilling risks are avoided by these procedures” (Abstract: a method provides probabilities of estimates of an indicator of drilling problem based on perturbing drilling variables within corresponding bounds, the probabilities being compared to thresholds in order to identify critical variables).

Haq (US 20150361779 A1) discloses:
“Calibrating Friction Factors. At least some of the illustrative embodiments are methods including: calibrating friction factor for a drilling operation by: plotting on a display device the expected hook load versus depth for the drilling operation; displaying plot points on the display device, each plot point indicative of a measured hook load versus depth for the drilling operation; selecting a plot point associated with a depth, the selecting responsive to a cursor hovering over the plot point on the display device; displaying a friction factor values which correlates the expected hook load versus depth for the particular depth to the measured hook load versus depth for the plot point, selecting the value responsive to the cursor hovering over the value; and then shifting on the display device at least a portion of the indication of expected hook load versus depth based on the value of friction factor” (Abstract: calibration of friction factors for expected hook load versus depth is achieved using a display device for selecting a point associated with a measured hook load versus depth).

Oyedokun (US 20180305989 A1) discloses:
“System and methods for optimizing coiled tubing string configurations for drilling a wellbore are provided. A length of a rotatable segment of a coiled tubing string having rotatable and non-rotatable segments is estimated based on the physical properties of the rotatable segment. A friction factor for the rotatable segment is calculated based on the estimated length. An effective axial force for one or more points of interest along the non-rotatable and rotatable string segments is calculated, based in part on the friction factor. Upon determining that the effective axial force for at least one point of interest exceeds a predetermined maximum force threshold, an effective distributive friction factor is estimated for at least a portion of the non-rotatable segment of the string. The rotatable and non-rotatable string segments are redefined for one or more sections of the wellbore along a planned trajectory, based on the effective distributive friction factor” (Abstract: a friction factor for a rotatable segment of a coiled tubing string is estimated based on physical properties of rotatable segment, and used for calculating an effective axial force for both rotatable and non-rotatable string segments, which is compared to a maximum force threshold for estimating an effective distributive friction factor for the non-rotatable string segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“decomposing the sensor data into one or more decomposed friction factors using the initial input parameters; and 
comparing the one or more decomposed friction factors to the estimated single friction factor using the initial input parameters, wherein the initial input parameters are modified to generate adjusted input parameters using results of the comparing, where the one or more decomposed friction factors and the estimated single friction factor apply to a same portion of a borehole undergoing the borehole operation,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 13. 
Tunc (US 20150247396 A1) discloses:
A system (Fig. 2) to adjust a borehole operation utilizing a calibrated friction factor (Fig. 16; [0009], [0116]: methods for detection of changepoints for data segmentation used for calibration of friction coefficients (see [0133]) and control of downhole milling process are presented), comprising: 
a data transceiver (Fig. 2, item 206 – “Communications or I/O modules”), capable of receiving initial input parameters and sensor data from one or more of downhole sensors, surface sensors, a data store, a previous survey data, a well site controller, or a first computing system (Fig. 16, item 1671; [0117]: milling data is received using I/O modules (see [0042], [0049]), the data including model information ([0062]) and sensor data (see [0041], [0043]-[0044], [0064])); 
a result transceiver (Fig. 2, items 206 and 208 – “Communications or I/O modules” and “Graphics Devices”), capable of communicating the calibrated friction factor, one or more decomposed friction factors, and adjusted input parameters to a borehole operation system ([0009], [0049]: output is communicated for control of downhole milling process); and 
a decomposed friction calculator (Fig. 2, item 202 – ‘CPU(s)’), capable of using the sensor data to decompose the sensor data (Fig. 16, item 1671; [0117]: milling data is received and segmented (see also [0078]), the process being performed by the processors (see [0049] and [0078])).  

Weng (US 20110144960 A1) discloses:
“In yet another embodiment, a method for determining characteristics of a tubing deployed in a wellbore formed in a formation, comprises: positioning a sensor within the wellbore, wherein the sensor generates a feedback signal representing a downhole parameter measured by the sensor; generating a simulated model including a parameter representing a coefficient of friction between the tubing and the wellbore, the simulated model representing forces acting on the tubing, wherein the simulated model is derived from at least the feedback signal; comparing a value of the parameter representing a coefficient of friction between the tubing and the wellbore of the simulated model to a pre-defined value; and adjusting the pre-defined value to substantially match the value of the parameter representing the coefficient of friction between the tubing and the wellbore of the simulated model” ([0019]: sensor data is used to simulate a model, the model including a coefficient of friction which is compared to a pre-defined value).

Mueller (US 5660239 A) discloses:
“An iterative planning and monitoring method for drilling (and completing) difficult boreholes which avoids unnecessary risk or cost. The method provides multiple point value probability estimates of an indicator of drilling problems based upon a range of possible drilling variables, supplanting single point estimates. Expected drilling variables are perturbed within physically feasible bounds, and multiple estimates of the corresponding indicator values are made. The probability of each estimate is used to calculate the likelihood of an indicator of an unwanted condition. Mitigation measures are implemented if the probability of an unwanted condition exceeding a threshold value is unacceptable and the mitigated probability is reassessed. If the perturbed indicator change is not significant, the drilling variable is deleted from further analysis. Critical variables are thus quickly identified, allowing monitoring and selection of mitigation measures which are the most cost effective. Unnecessary mitigation procedures or unwanted drilling risks are avoided by these procedures” (Abstract: a method provides probabilities of estimates of an indicator of drilling problem based on perturbing drilling variables within corresponding bounds, the probabilities being compared to thresholds in order to identify critical variables).

Haq (US 20150361779 A1) discloses:
“Calibrating Friction Factors. At least some of the illustrative embodiments are methods including: calibrating friction factor for a drilling operation by: plotting on a display device the expected hook load versus depth for the drilling operation; displaying plot points on the display device, each plot point indicative of a measured hook load versus depth for the drilling operation; selecting a plot point associated with a depth, the selecting responsive to a cursor hovering over the plot point on the display device; displaying a friction factor values which correlates the expected hook load versus depth for the particular depth to the measured hook load versus depth for the plot point, selecting the value responsive to the cursor hovering over the value; and then shifting on the display device at least a portion of the indication of expected hook load versus depth based on the value of friction factor” (Abstract: calibration of friction factors for expected hook load versus depth is achieved using a display device for selecting a point associated with a measured hook load versus depth).

Oyedokun (US 20180305989 A1) discloses:
“System and methods for optimizing coiled tubing string configurations for drilling a wellbore are provided. A length of a rotatable segment of a coiled tubing string having rotatable and non-rotatable segments is estimated based on the physical properties of the rotatable segment. A friction factor for the rotatable segment is calculated based on the estimated length. An effective axial force for one or more points of interest along the non-rotatable and rotatable string segments is calculated, based in part on the friction factor. Upon determining that the effective axial force for at least one point of interest exceeds a predetermined maximum force threshold, an effective distributive friction factor is estimated for at least a portion of the non-rotatable segment of the string. The rotatable and non-rotatable string segments are redefined for one or more sections of the wellbore along a planned trajectory, based on the effective distributive friction factor” (Abstract: a friction factor for a rotatable segment of a coiled tubing string is estimated based on physical properties of rotatable segment, and used for calculating an effective axial force for both rotatable and non-rotatable string segments, which is compared to a maximum force threshold for estimating an effective distributive friction factor for the non-rotatable string segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a decomposed friction calculator, capable of using the sensor data and the initial input parameters to decompose the sensor data to generate one or more decomposed friction factors, to modify the initial input parameters to generate the adjusted input parameters, and to generate the calibrated friction factor,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 18. 
Tunc (US 20150247396 A1) discloses:
A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium (Fig. 2, items 204 and 212 – “Main Memory” and ‘Storage’) that directs a data processing apparatus (Fig. 2, item 202 – ‘CPU(s)’) when executed thereby to perform operations to calibrate an estimated single friction factor for a borehole operation (Fig. 16; [0009], [0116]: methods for detection of changepoints for data segmentation used for calibration of friction coefficients (see [0133]) and control of downhole milling process are presented, the methods being implemented as instructions stored in memory and executed by processors (see [0078])), the operations comprising: 
receiving data, wherein the data includes initial input parameters and sensor data (Fig. 16, item 1671; [0117]: milling data is received, the data including model information ([0062]) and sensor data (see [0041], [0043]-[0044], [0064])); 
decomposing the sensor data (Fig. 16, item 1671; [0117]: milling data is received and segmented (see also [0078])). 

Weng (US 20110144960 A1) discloses:
“In yet another embodiment, a method for determining characteristics of a tubing deployed in a wellbore formed in a formation, comprises: positioning a sensor within the wellbore, wherein the sensor generates a feedback signal representing a downhole parameter measured by the sensor; generating a simulated model including a parameter representing a coefficient of friction between the tubing and the wellbore, the simulated model representing forces acting on the tubing, wherein the simulated model is derived from at least the feedback signal; comparing a value of the parameter representing a coefficient of friction between the tubing and the wellbore of the simulated model to a pre-defined value; and adjusting the pre-defined value to substantially match the value of the parameter representing the coefficient of friction between the tubing and the wellbore of the simulated model” ([0019]: sensor data is used to simulate a model, the model including a coefficient of friction which is compared to a pre-defined value).

Mueller (US 5660239 A) discloses:
“An iterative planning and monitoring method for drilling (and completing) difficult boreholes which avoids unnecessary risk or cost. The method provides multiple point value probability estimates of an indicator of drilling problems based upon a range of possible drilling variables, supplanting single point estimates. Expected drilling variables are perturbed within physically feasible bounds, and multiple estimates of the corresponding indicator values are made. The probability of each estimate is used to calculate the likelihood of an indicator of an unwanted condition. Mitigation measures are implemented if the probability of an unwanted condition exceeding a threshold value is unacceptable and the mitigated probability is reassessed. If the perturbed indicator change is not significant, the drilling variable is deleted from further analysis. Critical variables are thus quickly identified, allowing monitoring and selection of mitigation measures which are the most cost effective. Unnecessary mitigation procedures or unwanted drilling risks are avoided by these procedures” (Abstract: a method provides probabilities of estimates of an indicator of drilling problem based on perturbing drilling variables within corresponding bounds, the probabilities being compared to thresholds in order to identify critical variables).

Haq (US 20150361779 A1) discloses:
“Calibrating Friction Factors. At least some of the illustrative embodiments are methods including: calibrating friction factor for a drilling operation by: plotting on a display device the expected hook load versus depth for the drilling operation; displaying plot points on the display device, each plot point indicative of a measured hook load versus depth for the drilling operation; selecting a plot point associated with a depth, the selecting responsive to a cursor hovering over the plot point on the display device; displaying a friction factor values which correlates the expected hook load versus depth for the particular depth to the measured hook load versus depth for the plot point, selecting the value responsive to the cursor hovering over the value; and then shifting on the display device at least a portion of the indication of expected hook load versus depth based on the value of friction factor” (Abstract: calibration of friction factors for expected hook load versus depth is achieved using a display device for selecting a point associated with a measured hook load versus depth).

Oyedokun (US 20180305989 A1) discloses:
“System and methods for optimizing coiled tubing string configurations for drilling a wellbore are provided. A length of a rotatable segment of a coiled tubing string having rotatable and non-rotatable segments is estimated based on the physical properties of the rotatable segment. A friction factor for the rotatable segment is calculated based on the estimated length. An effective axial force for one or more points of interest along the non-rotatable and rotatable string segments is calculated, based in part on the friction factor. Upon determining that the effective axial force for at least one point of interest exceeds a predetermined maximum force threshold, an effective distributive friction factor is estimated for at least a portion of the non-rotatable segment of the string. The rotatable and non-rotatable string segments are redefined for one or more sections of the wellbore along a planned trajectory, based on the effective distributive friction factor” (Abstract: a friction factor for a rotatable segment of a coiled tubing string is estimated based on physical properties of rotatable segment, and used for calculating an effective axial force for both rotatable and non-rotatable string segments, which is compared to a maximum force threshold for estimating an effective distributive friction factor for the non-rotatable string segment).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“decomposing the sensor data into one or more decomposed friction factors using the initial input parameters; and 
comparing the one or more decomposed friction factors to the estimated single friction factor using the initial input parameters, wherein the initial input parameters are modified to generate adjusted input parameters using results of the comparing, where the one or more decomposed friction factors and the estimated single friction factor apply to a same portion of a borehole undergoing the borehole operation,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 4-12 and 15-17. 
They are also distinguished from the prior art of record due to their dependency.  

Allowable Subject Matter
Claims 2-3, 14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samuel; Robello et al., US 20170098020 A1, Modeling Casing/Riser Wear And Friction Factor Using Discrete Inversion Techniques
Reference discloses modeling of friction factor using discrete inversion techniques for implementation when designing and/or performing a drilling operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857